Citation Nr: 0319065	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-16 024	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right foot injury, evaluated as 10 percent disabling prior to 
April 23, 2002, 20 percent disabling from April 23, 2002, 
through March 16, 2003, and 40 percent disabling from 
March 17, 2003.

2.  Entitlement to an increased rating for scars of the face 
and neck, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a donor site scar 
of the iliac crest, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for post-operative 
fusion of the cervical spine with degenerative disc disease, 
evaluated as 20 percent disabling prior to April 23, 2002, 
and 40 percent disabling from April 23, 2002.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
prior to March 17, 2003.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
Law


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from October 1982 to April 
1986.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a May 2000 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  When the case was before the Board in September 
2002, it was remanded for further RO actions.  While the case 
was in remand status, the RO granted increased evaluations 
for the veteran's right foot and cervical spine disabilities, 
but the veteran has continued his appeal with respect to 
these matters.  While the RO also granted a TDIU from March 
17, 2003, the issue of entitlement to a TDIU during the 
period prior to March 17, 2003, remains in appellate status.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Prior to April 23, 2002, the residuals of a right foot 
injury resulted in functional impairment which more nearly 
approximates moderate than moderately severe.

3.  During the period from April 23, 2002, through March 16, 
2003, the residuals of a right foot injury resulted in 
functional impairment which more nearly approximates 
moderately severe than severe. 

4.  During the period beginning March 17, 2003, residuals of 
a right foot injury have resulted in loss of use of the foot.

5.  Any disfigurement due to scars on the forehead does not 
more nearly approximate a degree of severe than moderate; the 
veteran's forehead scars are not characterized by any 
significant tissue loss or discoloration; nor are they 
elevated, depressed, adherent, abnormal in texture, more than 
five inches in length, indurated, or inflexible.

6.  A donor site scar of the iliac crest is tender and 
superficial; it is not subject to repeated ulceration or 
productive of functional impairment.  

7.  Prior to April 23, 2002, post-operative fusion of the 
cervical spine with degenerative disc disease was manifested 
by a limitation of motion of the cervical spine that did not 
more nearly approximate severe than moderate; it was not 
productive of neurologic impairment.  

8.  During the period beginning April 23, 2002, the veteran's 
cervical spine disability was manifested by severe limitation 
of cervical motion without objective evidence of neurologic 
impairment.

9.  Incapacitating episodes of intervertebral disc syndrome 
have not been demonstrated.

10.  The veteran completed two years of college and has work 
experience as a truck driver, a manual laborer and in 
supervision; he last worked in 1998.

11.  Prior to March 17, 2003, the veteran's service-connected 
disabilities did not preclude him from obtaining or 
maintaining some form of substantially gainful employment 
consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a right foot disability prior to April 23, 
2002, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic 
Codes 5003, 5010, 5167, 5284 (2002).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent evaluation for a right foot disability from 
April 23, 2002, through March 16, 2003, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.63, 4.71a, Diagnostic Codes 5003, 5010, 5167, 5284 
(2002).

3.  An evaluation in excess of 40 percent for a right foot 
disability is not warranted during the period beginning March 
17, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 
4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5167, 5284 
(2002).

4.  The criteria for entitlement to an increased rating for 
scars of the face and neck, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7800 (2002); 
amendments at 67 Fed. Reg. 49,596 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).

5.  The criteria for entitlement to an increased rating for a 
donor site scar of the iliac crest, currently evaluated as 10 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); amendments at 67 Fed. Reg. 49,596 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).

6.  The criteria for entitlement to an evaluation in excess 
of 20 percent for post-operative fusion of the cervical spine 
with degenerative disc disease, prior to April 23, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (2002).

7.  The criteria for entitlement to an evaluation in excess 
of 40 percent for post-operative fusion of the cervical spine 
with degenerative disc disease, beginning April 23, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (2002, and amendments at 67 Fed. Reg. 54,345-
54,349 (August 22, 2002)); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 to 8513 (2002).

8.  The criteria for entitlement to a TDIU prior to March 17, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In additions, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in a statement of the case and in 
supplements thereto, the veteran has been advised of the 
requirements for the increased rating and unemployability 
benefits sought on appeal, the evidence considered by the RO, 
and the reasons for its determinations.  Specifically, the 
veteran has been informed of the need to submit evidence 
demonstrating that during the appeal manifestations of 
scarring, and right foot and cervical spine disability are 
severe enough to meet the criteria for higher ratings under 
the relevant schedular criteria, and that he met the criteria 
for entitlement to a TDIU prior to March 17, 2003.  In the 
RO's May and June 2001 letters, the veteran was advised of 
the information needed from him to enable the RO to obtain 
evidence in support of his claims, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  The RO then notified 
the veteran of the time limit in which to submit such 
evidence and further provided him with contact information in 
the event he had any questions relevant to his appeal.  The 
May 2003 supplemental statement of the case advised the 
veteran of all of the evidence considered and of the reasons 
and bases for the continued denials, to include notice of 
regulatory changes made to the diagnostic codes governing the 
evaluation of scarring and cervical spine disability.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims files contain the 
veteran's service medical records and records of post-service 
treatment of the disabilities at issue in this appeal.  The 
record further contains employment information pertinent to 
the veteran's work history, and VA examination reports 
relevant to the nature, frequency and severity of the 
manifestations of the disabilities at issue.  Actions 
requested in the Board's June 2001 and September 2002 remands 
have been completed, to the extent possible.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Neither the veteran nor his 
representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

During service the veteran fractured his neck, requiring 
treatment with a halo and fusion surgery resulting in 
scarring at the halo insertion points, surgical incision 
point, and graft site at the iliac crest.  He also received a 
crush injury to his right foot during service.

A VA outpatient record dated in November 1998 reflects that 
the veteran presented with complaints of neck, back and right 
foot pain.  He requested medications for pain control.  He 
was referred for orthopedic evaluation, but left the later-
scheduled appointment without being seen.

The veteran presented for VA examinations in January 1999.  
At that time he reported having worked as a truck driver 
until 1989, but stated that his disabilities had worsened 
over time such that his subsequent attempts at employment had 
been unsuccessful.  He stated that he had constant pain in 
his right foot as well as swelling in his right leg, and also 
reported that he had pain in his neck and back, and numbness 
in both hands.  Diagnostic testing of the cervical spine 
revealed an apparent block fusion of C5/C6 with degenerative 
changes.  X-rays of the right foot showed a plantar calcaneal 
spur and mild hallux valgus, with a degenerative or post-
traumatic spur at the medial aspect of the first metatarsal.  

The January 1999 VA scars examiner noted that the veteran had 
required treatment with a halo following a cervical spine 
injury during service and had forehead scars, without 
residual symptoms.  The examiner specified the presence of 
one-centimeter scars in the left and right upper forehead, 
outside of the hairline.  The examiner described the scars as 
nontender, nonadherent and without any abnormality of 
texture, any ulceration, or any elevation or depression.  The 
examiner also noted that there was no tissue loss, no edema, 
no keloid formation and no color abnormalities.  The examiner 
then described the scars as moderately disfiguring, but 
stated that there was no functional loss related to such 
scars.

In January 1999, examination of the feet was accomplished.  
The veteran complained of pain in his right foot with 
prolonged standing or walking.  He indicated that the pain 
would come and go.  The examiner noted no deformity of the 
right foot as compared to the left.  The veteran demonstrated 
a full range of right ankle and toe motion, but indicated 
that such was painful.  There was no evidence of fatigue, 
weakness or a lack of endurance, and the examiner stated that 
there was no objective evidence of painful motion.  The 
examiner did note some general enlargement of the right foot 
as compared to the left.  The veteran's gait was good, but he 
was unable to rise on his toes or rock back on his heels.  
There was no evidence of hallux valgus.

In January 1999, the veteran also underwent evaluation of the 
cervical spine.  He complained of constant neck pain and a 
loss of cervical motion.  He denied the use of any neck 
brace.  He demonstrated normal forward flexion.  Backward 
extension was to 10 degrees, lateral flexion was to 15 
degrees bilaterally, rotation was to 30 degrees on the left 
and to 35 degrees on the right.  All movements were stated to 
cause the veteran pain.  The examiner indicated that there 
was no evidence of fatigue, weakness, tenderness, lack of 
endurance, atrophy or spasm, postural abnormalities or fixed 
deformities.  The examiner also noted there was no 
neurological deficit.

On July 29, 1999, the RO received the veteran's claim of 
entitlement to increased ratings for his right foot, cervical 
spine and scar disabilities.  The RO also received the 
veteran's claim of entitlement to a TDIU at that time.  The 
veteran identified that he had last worked full-time in 
November 1998 and had stopped working as a truck driver based 
on residuals of his broken neck and crushed foot.  He denied 
receipt of any medical care or hospitalizations within the 
past 12 months.  He reported having completed two years of 
college, but denied further education or training.  He listed 
past employment as a truck driver, equipment operator and 
supervisor.  He identified having lost three-to-five days to 
illness during the last year of his employment.  

The claims file contains statements from the veteran's former 
employers.  Yates Construction indicated that the veteran was 
employed from July to December 1996 and that no concessions 
had been made by reason of age or disability; the veteran was 
terminated based on a permanent layoff.  Perdue reported 
employment of the veteran from August 1997 to October 1998.  
The veteran worked cutting chickens and no concessions were 
made to him by reason of age or disability.  Perdue reported 
that the veteran quit for an unknown reason.  Another 
organization indicated that the veteran had worked for an 
employer who had moved offices and that records pertinent to 
that prior employment of the veteran were unavailable.

The veteran presented for a VA examination in September 1999.  
He complained of extreme pain in his right foot, a loss of 
feeling in both hands, constant neck pain and limited 
mobility in the neck.  The veteran's posture was good.  The 
examiner noted that the veteran used a cane and stated that 
the veteran had difficulty getting around, mainly due to his 
weight.  Examination revealed two visible, pitting scars 
laterally in the superior forehead.  Also noted was a 2.5-
inch well-healed surgical scar in the right iliac crest area.  
The examiner described the scars as subjectively tender and 
indicated that the forehead scars were moderately 
disfiguring.  The 1.5-inch fusion scar on the anterior neck 
was described as well healed.  The veteran demonstrated 
forward flexion of the cervical spine to 20 degrees.  
Backward extension was to 15 degrees; lateral flexion was to 
15 degrees bilaterally; and rotation was to 25 degrees 
bilaterally.  The examiner noted that some limitation of 
motion of the veteran's neck was due to the veteran's 
exogenous obesity.  The examiner noted no deformity in the 
right foot.  The veteran was able to wiggle his toes and had 
a full range of motion of the right ankle.  Neurologic 
examination was recommended as the veteran had some weakness 
in his hands.  

VA records dated in 1999 and 2000 reflect treatment of the 
veteran for recurrent thrombophlebitis and emboli.  In 
November 1999, the veteran was unable to perform prehensile 
movements with the thumb and long fingers on both hands; 
assessments included previously undiagnosed diabetes 
mellitus; cervical disc disease; and chronic embolism.  

The record contains medical evidence from McQueen Medical 
Center dated in 2001, which includes note of treatment for 
vena cava treatment due to blood clots. The records also note 
treatment of the veteran for various complaints and do 
include note of the veteran's right foot and cervical spine 
problems.  In April 2001, the veteran questioned the numbness 
in his hands and the physician indicated that nerve 
conduction studies would be accomplished.  Other problems 
treated at the private facility included diabetes, high blood 
pressure, sinus problems, obesity and pneumonia.  

On April 23, 2002, the veteran presented for a VA 
examination.  He reported that he required the use of a 
device to walk and indicated that he experienced swelling of 
the right foot and both legs.  He also complained of having 
less movement in the neck area and experiencing pain in his 
spine.  He reported that his hands were numb and that he had 
blood clots in the right leg.  Range of motion testing of the 
cervical spine disclosed forward flexion to 20 degrees, 
backward extension to 10 degrees, rotation to 15 degrees on 
the left and 20 degrees on the right, and flexion limited to 
five degrees bilaterally.  He had no arm weakness and his 
reflexes and sensation were intact.  The examiner noted that 
the veteran's grip was good.  The examiner commented that the 
veteran was unable to lift an object weighing even one pound 
above his head without having neck pain, and was limited in 
his daily activities as well as in certain types of 
employment.  The neck scar was described as scarcely visible.  

Also on April 23, 2002, the veteran reported for a scars 
examination.  He denied any resting pain from scars.  He 
pointed out one scar that was slightly tender.  The examiner 
noted a large scar at the forehead, with two scars .5 
centimeters across with slight retraction, painless and not 
disfiguring in the lower left and right.  The examiner noted 
two more scars on the face, stated to not be in the least 
disfiguring, and faint at five-to-10 centimeters, and two 
likewise far down the neck.  There was a neck scar, long and 
faint and also a hip scar stated to be slightly tender and 
well-healed.  The examiner opined that all scars were 
asymptomatic except the one over the iliac crest, and that 
none had reached the point of disfigurement.

Examination of the veteran's right foot was also conducted on 
April 23, 2002.  The veteran complained of soreness, aching 
and tenderness.  There was evidence of some hallux valgus 
deformity and slight enlargement at the first metatarsal 
phalangeal joint.  Pressure over the heel did not cause pain, 
nor did stretching the sole of the foot.  The veteran did 
report that stretching the feet had previously caused pain 
interpreted to some degree as fasciitis.  The veteran evinced 
slight tenderness over the dorsum of the right foot adjacent 
to the first metatarsal.  There was no tenderness over the 
hind foot.  With toe motion the veteran could only flex the 
great toe about 10 degrees.  The veteran had 10 degrees of 
right ankle dorsiflexion and plantar flexion.  There was some 
movement in both pronation and supination of the foot.  The 
examiner commented that the veteran was limited in that he 
had had blood clots, without further details concerning such 
blood clots.  

VA outpatient records dated in 2002 reflect that the veteran 
was followed for diabetes and psychiatric problems.  

The veteran underwent another VA examination of his right 
foot on March 17, 2003.  He complained of foot pain, with 
swelling.  The examiner noted the veteran was in a wheelchair 
and was not actively walking, but that the bottom of the foot 
was sore anytime and that the veteran had more pain anytime 
he tried to stand up and put bear weight and with flexion or 
propulsive movement of the right foot.  The veteran 
complained of further trouble with swelling and with either 
cellulitis or blood clots.  The VA examiner noted slight 
swelling of the right foot and severe tenderness on squeezing 
the metatarsals.  The tenderness was maximal over the first 
metatarsophalangeal joint and under the ball of the foot on 
stretching the foot, on testing extension and flexion.  The 
veteran was noted to retain flexion in all of his toes, with 
flexion of the great toe reduced by 50 percent.  Also, it was 
noted that flexion at the ankle was reduced to 10 percent and 
dorsiflexion was reduced to 10 degrees.  The diagnosis was a 
history of injury to the foot, with pain, reduced motion, 
fatigability, weakness and X-ray evidence of degeneration and 
a slight hallux valgus.  The examiner opined the veteran 
would not be able to do any work requiring standing or 
walking for a significant period of time and would not be 
able to perform his prior work as a driver.

The veteran also appeared for examination of his cervical 
spine on March 17, 2003.  He complained of an inability to 
work due to instability.  He indicated that he had bilateral 
radiculopathy and that such had increased from 1997/1998 to 
the present.  He reported having symptoms at rest, during the 
day.  He indicated that he experiences fatigue and pain and 
is unable to find a comfortable position for his head.  Also 
he indicated that any movement severely to the right or left 
creates a radicular or numb feeling.  Physical evaluation 
revealed forward flexion to 20 degrees, extension limited to 
15 degrees, and "scant" flexion to five degrees 
bilaterally.  Reflexes were 2+ at the triceps and wrist.  The 
veteran had gross sensation, which was normal to the touch, 
and evidenced a strong pinch and a good grip.  The veteran 
was unable to raise objects as light as a telephone book from 
his lap to neck level without pain.  There was no tenderness 
from the scar at the crease of his neck from the anterior 
incision.  The diagnosis was cervical intervertebral 
degenerative disc disease with fusion.  The examiner noted 
that daily activities and self-care were limited due to neck 
pain, that the veteran did not use his neck repetitively 
unless he had to, and that there were no flare-ups.

The veteran underwent a VA peripheral nerves examination on 
March 17, 2003.  The examiner noted the veteran was in a 
wheelchair but was able to climb out of the wheelchair up on 
to the examining table.  Upper extremity strength was normal.  
The veteran had generalized edema mixed with obesity.  He had 
ankle edema judged to be two to three plus.  He barely could 
lift himself with his arms while seated.  The lower extremity 
muscles were normal on the left.  On the right the anterior 
tibial, hamstrings, gastrocs and peroneal muscles were quite 
weak.  Reflexes were symmetric.  Light touch and vibration 
were intact in all extremities.  The neurologic conclusions 
were neck trauma 19 years earlier with preserved ability to 
stand but requiring help to lift himself; approximately 50 
percent loss of flexion and extension of the neck with 
preserved rotations; and post-traumatic loss of ability to 
flex or extend the right ankle.

The veteran appeared for a VA scars examination March 17, 
2003.  The examiner noted a scar on the right iliac crest and 
six scars on the forehead.  The veteran complained of 
tenderness with respect to each scar on the head and also 
indicated that he had headaches localized to the scars alone.  
He expressed concern that the scars on the head were 
conspicuous.  He stated that he had some tingling and burning 
in the scar areas on almost a constant basis.  He denied 
having received any treatment.  The VA examiner stated that 
the six head scars were approximately one-centimeter ovals 
with exception of one that was one by one and one-half 
centimeters.  All were stated to show a four-millimeter 
tissue loss, to be tender and atrophic, and to have a shiny 
surface.  The examiner opined that less than five percent of 
the skin surface was affected, but in a very conspicuous 
area.  The examiner also stated that such were symptomatic 
and affected the veteran on a daily basis.  Photographs 
depicting the scars are also associated with the examination 
report.

In response to a request for additional information from the 
RO, the physician who performed the March 2003 examinations 
of the veteran's feet and cervical spine prepared an April 
2003 memorandum.  He indicated that he had reviewed the 
veteran's claims file and considered whether the veteran 
evidenced any additional disability in the right foot or 
cervical spine due during flare-ups.  The examiner stated 
that there was no indication that the veteran had additional 
disability beyond that observed on examination.  The examiner 
noted that the veteran's swelling and blood clot had subsided 
except for swelling associated with the veteran's great 
weight gain.  The examiner noted that such made the veteran 
edematous to the foot and ankle bilaterally, with consistent 
trace figures, neurotic joint sense in the lower extremities.  
The examiner opined that diabetes would be expected to give 
more symmetrical pocket and glove, but may be distorted.  The 
examiner also opined that the veteran was confined to the 
wheelchair largely because of his foot disorder, with a lack 
of propulsion for forward motion and balance, as well as 
obesity and a spinal disorder.  The examiner stated that the 
veteran's cervical spine disability had not caused an 
incapacitating episode necessitating bed rest prescribed by a 
physician.  The examiner also stated that the veteran was 
unable to be employed.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

In a case such as this where the schedular criteria have been 
amended after the claim has been filed but before the 
administrative appeal process has been concluded, the veteran 
is entitled to the application of the version of the criteria 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000). 

Right Foot

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

There is no diagnostic code specifically applicable to 
limitation of motion of a foot.

Foot injuries are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is warranted if the disability is moderate, a 
20 percent evaluation is warranted if the disability is 
moderately severe and a 30 percent evaluation is warranted if 
the disability is severe.

The terms "mild," "moderate," and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. §§ 4.2, 4.6 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5167 provides for 
assignment of a 40 percent rating based on loss of use of the 
foot.  

38 C.F.R. § 4.63 defines loss of use of the foot, for the 
purpose of special monthly compensation, as when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion in the case of the foot could be accomplished 
equally well by an amputation stump with prosthesis.  Also, 
complete paralysis of the external popliteal nerve (common 
peroneal) and consequent, foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.

Residuals of injury to the veteran's right foot are evaluated 
pursuant to Diagnostic Codes 5010-5284.    

For the period prior to April 23, 2002, the effective date of 
the increased evaluation of 20 percent, the medical evidence 
reflects treatment of the veteran for medical problems, to 
include blood clots in the lower extremities, but does not 
show that the service-connected disability was productive of 
functional impairment which more nearly approximates 
moderately severe than moderate.  

The January 1999 VA examination report notes the veteran's 
complaints of pain without identifying objective foot 
pathology of more than a moderate degree.  At most that 
examiner noted a generalized enlargement of the foot and mild 
foot changes shown on X-ray.  Despite such the examiner 
specifically noted a full range of right foot motion, without 
fatigue, weakness, a lack of endurance, or gait limitations, 
and noted no objective evidence of painful motion despite the 
veteran's complaints.  Moreover, although the veteran 
complained of difficulty getting around at the time of the VA 
examination in September 1999, that VA examiner indicated 
that such difficulty was mainly due to the veteran's weight, 
not to residuals of his in-service right foot disability.  
The remaining evidence prior to the effective date of the 
increased rating of 20 percent, VA and private treatment 
records, does not contain findings specific to the nature and 
severity of the service-connected right foot disability.  

In sum, for the period prior to April 23, 2002, the medical 
evidence shows primarily subjective complaints of right foot 
pain without objective evidence of deformity, motion 
limitation, gait changes, or other manifestations of 
disability more nearly approximating moderately severe 
disability.  As such, the evidence does not support 
assignment of a rating in excess of 10 percent prior to 
April 23, 2002.

The April 23, 2002, VA examination, in contrast to the 1999 
examinations, showed objective evidence of slight tenderness 
over the dorsum of the veteran's right foot and also showed 
some decrease in the range of the veteran's right foot 
motion.  The 20 percent rating assigned as of that date 
contemplates moderately severe foot disability under 
Diagnostic Code 5284.  The April 2002 examination did not, 
however, note any other functional impairment which more 
nearly approximates the severe impairment required for a 
higher evaluation.  Specifically, the examination did not 
show that the veteran's gait was altered or deficient, or 
that the veteran was otherwise unable to move his foot or to 
weight bear.  Again the Board notes that although the veteran 
was having problems with his circulation in the lower 
extremities, symptoms such as blood clots and edema have not 
been medically attributed to the veteran's service-connected 
disability.  As such, there is no reasonable basis to find 
that the functional impairment due to the service-connected 
disability more nearly approximated severe than moderately 
severe at the time of the April 23, 2002, examination or at 
any time prior to March 17, 2003.

The March 2003 VA examiner, as clarified in the April 2003 
addendum, recognized that the veteran had problems with 
propulsion and balance due to his right foot disability, and 
that there was constant soreness and swelling in the right 
foot, along with weakness, fatigability and limitations 
preventing the veteran from significant walking or standing.  
In effect, the examiner concluded that the veteran had lost 
functional use of his right foot.  Based on such the RO 
assigned a 40 percent rating, consistent with Diagnostic Code 
5284 and 38 C.F.R. § 4.63, and also granted entitlement to 
special monthly compensation benefits.  Such represents the 
maximum schedular rating available for the veteran's right 
foot disability.  

The Board has also considered, however, whether the case 
should be referred to the Director of the Compensation and 
Pension Services for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).

The veteran indicated that he missed no time from work over 
many years, and that he only missed three-to-five days in 
connection with his most recent employment.  He did not 
specify that right foot problems were the cause of such 
missed time.  In any case, factors such as missing time from 
work or requiring periodic medical attention are clearly 
contemplated in the Rating Schedule and provided for in the 
schedular ratings assigned to the veteran's right foot 
disability.  The Board also notes that the veteran has denied 
the need for hospitalization for his right foot disability 
throughout the appeal period and has not alleged the 
existence of any unusual manifestations of the disability.  
In fact, the medical evidence shows that the manifestations 
of the disability are those contemplated by the schedular 
criteria throughout the entire appeal period.  In sum there 
is no indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.

Scars

Amendments to the criteria for rating the skin were made 
effective August 30, 2002.  See 67 Fed. Reg. 49,596 
(July 31, 2002); see also corrections at 67 Fed. Reg. 58,448 
(September 16, 2002).

Prior to August 30, 2002, disfiguring scars of the head, face 
or neck are evaluated pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  Complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement warrants a 50 percent 
rating.  Severe scarring, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles 
warrants a 30 percent rating.  Moderate, disfiguring scars 
warrants a 10 percent rating.  A Note provides that when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(2002) also pertain to scars.  As effective prior to August 
30, 2002, a 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration 
under Diagnostic Code 7803.  Diagnostic Code 7804 provides 
that a 10 percent disability evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  Diagnostic Code 7805 otherwise provides that 
a rating for scars is based upon the limitation of function 
of the affected part.

As revised, Diagnostic Code 7800 provides for evaluation of 
scars of the head, face or neck as follows:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement, 
80 percent

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement, 50 percent

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement, 30 percent

With one characteristic of disfigurement, 
10 percent

For purposes of evaluation under § 4.118, the eight 
characteristics of disfigurement are:

Scar five or more inches (13 or more centimeters) in 
length.
Scar at least one-quarter inch (0.6 centimeters) wide at 
widest part.
Surface contour of scar elevated or depressed on 
palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters).
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters).
Skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).

38 C.F.R. § 4.118, Note 1.  Unretouched color photographs 
will be taken into consideration when evaluating under these 
criteria.  38 C.F.R. § 4.118, Note 3.

The revised criteria provide for assignment of a 10 percent 
evaluation for scars other than on the head face, or neck, 
where such are deep and cause limited motion in an area 
exceeding six square inches; or, for scars covering an area 
of 144 square inches or greater even where superficial and 
without resulting in motion limitation.  For scars, other 
than head, face, or neck, that are deep or that cause limited 
motion, in an area exceeding 12 square inches (77 square 
centimeters), a 20 percent rating is warranted.  For scars, 
other than head, face, or neck, that are deep or that cause 
limited motion, in an area exceeding 72 square inches (465 
square centimeters), a 30 percent rating is warranted.  For 
scars, other than head, face, or neck, that are deep or that 
cause limited motion, in an area exceeding 144 square inches 
(929 square centimeters), a 40 percent rating is warranted.  
67 Fed. Reg. 49,596 (July 31, 2002), to be codified at 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802.  Otherwise, 
scars are rated at a maximum of 10 percent where unstable, 
tender or superficial, 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, or rated based on the limitation of motion 
of the affected part.  67 Fed. Reg. 49,596 (July 31, 2002), 
to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board does not dispute that the veteran has multiple 
scars on his forehead, as well as one scar in the right iliac 
crest region.  He is service-connected for such and assigned 
one 10 percent rating for the forehead scars and one 10 
percent rating for the right iliac crest scar.  

Medical professionals have described the veteran's forehead 
scars as, at most, moderately disabling.  Here the Board 
notes that VA examiners in January 1999, September 1999 and 
April 2002 noted the veteran's forehead scars to be 
objectively nontender, nonadherent, nonulcerated, 
nondepressed, without abnormalities of texture or color, 
without edema, without keloid formation and without tissue 
loss.  The April 2002 examiner, in fact, indicated that the 
veteran's scars were asymptomatic and nondisfiguring, noting 
that only one scar, at the iliac crest, was slightly tender.  
In contrast to the consistency of the above-cited examination 
findings, the veteran complained of tenderness with respect 
to each of his scars when he appeared for examination in 
March 2003.  Nevertheless, he denied having required any 
treatment for such scars and the examiner concluded that less 
than five percent of the veteran's skin surface was affected.  
The examiner noted that the veteran's forehead scars were 
tender and atrophic, with a four-millimeter tissue loss.  

With respect to the veteran's forehead scars, the Board does 
not dispute that such are visible, and notes the veteran's 
recent subjective complaint of tenderness, but finds that the 
preponderance of the evidence reveals no objective functional 
loss due to such scarring.  

Specifically, under the criteria in effect prior to August 
20, 2002, disability from such forehead scars does not more 
nearly approximate the criteria for a higher rating.  
Although examiners have described the scars as moderately 
disabling, the veteran has not demonstrated either 
severe/gross deformity or functional loss due to 
cicatrization, tissue loss, motion limitation, etc., such as 
to raise the assigned 10 percent rating to the next level.  

Under the revised criteria, moreover, the Board notes that 
the veteran meets only one of the signs of disfigurement:  
scars greater than .6 centimeters in size.  Although the most 
recent examiner has referenced several millimeters of tissue 
loss in the scar areas, and has characterized the skin as 
"shiny." the size of the described scars is less than the 
area specified when determining whether the characteristics 
of disfigurement have been met.  Neither the March 2003 VA 
examiner nor any other medical professional has identified 
that additional indicators of disfigurement as set out under 
the revised 38 C.F.R. § 4.118 have been met.  Repeatedly, the 
evidence has shown no depression, elevation, adherence, or 
that the skin texture, induration or underlying tissue loss 
exceeds six square inches in area.  Nor is it shown by 
examination evidence or in the photographs that the veteran's 
appearance has been grossly distorted due to his forehead 
scars.  

Thus, based on consideration of the totality of the veteran's 
statements, in connection with multiple examination reports, 
the veteran does not evidence any disability due to his 
forehead scars beyond disfigurement that does not more nearly 
approximate the criteria for a higher rating.  

With respect to the veteran's right iliac crest scar, 
although noting such to be tender, thus warranting assignment 
of a 10 percent rating, the medical evidence is consistent in 
noting no additional functional impairment resulting from 
such scarring.  Therefore, the disability is appropriately 
rated as 10 percent disabling under the former criteria.  The 
evidence shows that the right iliac crest scar is superficial 
and in an unexposed area, causes no motion limitation, and is 
significantly smaller in size than the limits specified for 
assignment of a higher rating under the revised schedular 
criteria, it does not warrant a higher rating under the new 
criteria nor are there separate and distinct manifestations 
warranting separate ratings under the former or current 
criteria.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.

Cervical Spine

Residuals of a fracture of a vertebra with cord involvement 
resulting in bedridden status or the necessity for long leg 
braces warrant a 100 percent evaluation.  A 60 percent 
evaluation is warranted without cord involvement if there is 
abnormal mobility requiring a neck brace (jury mast).  In 
other cases, the fracture residuals are to be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  67 Fed. Reg. 54345-54349 (August 22, 2002).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123.  Peripheral neuralgia, characterized usually by a dull 
and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 8513 (2002) 
pertain to the radicular nerve groups.  The upper radicular 
group affects shoulder and elbow movement.  The middle 
radicular group affects arm movements, elbow flexion and 
wrist extension.  The lower radicular group affects the hand, 
wrist and fingers.  Each of those diagnostic codes provides 
for assignment of a 20 percent rating (major or minor 
extremity) where there is mild, incomplete paralysis.  Under 
each code higher ratings are warranted based on moderate or 
severe incomplete paralysis.  

None of the evidence of record reflects cord involvement 
resulting in bedridden status or the necessity for long leg 
braces, or abnormal mobility requiring a neck brace (jury 
mast).  In addition, there is no evidence of demonstrable 
deformity of a vertebral body in the cervical area.  
Therefore, the veteran is not entitled to a higher evaluation 
for his cervical spine disability under Diagnostic Code 5285 
at any point during this appeal.  

With respect to other diagnostic codes, the evidence for the 
period prior to April 23, 2002, shows that the veteran 
maintained good cervical motion, in spite of his complaints 
of pain.  For example, in January 1999, the veteran's flexion 
was normal.  Although he experienced pain with other neck 
motion, his overall motion limitation of motion at that time 
did not more nearly approximate severe.  Examiners noted no 
evidence of additional functional loss; specifically, 
examination evidence notes the absence of weakness, 
fatigability, etc.  Moreover, the September 1999 examiner 
attributed some of the veteran's limitation of neck motion to 
obesity.  Such evidence fails to demonstrate that motion of 
the cervical spine, even with consideration of the veteran's 
pain, was limited to a degree more nearly approximating 
severe.  

The Board also notes that although the veteran complained of 
numbness in his hands in connection with examinations prior 
to April 2002, there is no objective evidence of neurologic 
deficit attributable to the veteran's service-connected 
cervical spine disability during such time period.  The 
January 1999 examiner had specified the absence of any 
neurologic deficit, and the April 2002 examiner also noted 
the absence of impaired reflexes or sensation or any weakness 
or decreased grip strength.  As such, there is no reasonable 
basis for concluding that the disability more nearly 
approximated the criteria for a higher evaluation under 
Diagnostic Code 5293 (based on intervertebral disc syndrome).  
Moreover, absent the presence of any neurologic involvement 
there is no basis for finding that it would be to the 
veteran's advantage to separately rate the orthopedic and 
neurologic components of the disability prior to April 2002.

The Board next considers whether an evaluation in excess of 
40 percent for post-operative fusion of the cervical spine 
with degenerative disc disease is warranted beginning April 
23, 2002.  The assigned 40 percent rating is in excess of the 
30 percent maximum rating available based on a severe 
limitation of cervical motion and there is, therefore, no 
basis for assignment of a higher rating based on motion 
limitation.  

The Board has considered Diagnostic Code 5293, but concludes 
that the disability does not more nearly approximate the 
criteria for a 60 percent rating under either the former or 
current criteria.  

As set out above, under the former criteria, a 60 percent 
rating contemplates persistent symptoms of disc syndrome such 
as neuropathy, pain, muscle spasm, absent reflexes or other 
neurological findings, with little intermittent relief.  In 
that regard, the Board again notes that despite the veteran's 
complaints of numbness in his hands, the April 2002 VA 
examiner noted that the veteran retained good grip strength 
without evidence of any impairment in his arm strength, 
reflexes or sensation.  The examiner noted only that the 
veteran was unable to lift objects above the head without 
experiencing pain.  Consistently, both spine and neurologic 
examinations of the cervical area completed in March 2003 
failed to show objective evidence of neurologic pathology.  
At that time the veteran's own description of symptoms, 
stated to occur even at rest, primarily centered on fatigue, 
pain and an inability to find a comfortable position for his 
neck.  The veteran did indicate that severe neck movements 
also caused a numb feeling.  Nevertheless, the March 2003 
examiners noted normal sensation, a good pinch and grip, 
normal upper extremity strength and normal touch and 
vibration senses.  The competent medical evidence from those 
examinations includes no objective findings demonstrative of 
neurologic impairment.  Finally, despite his complaints, the 
veteran has not identified the need for hospitalization or 
incapacitation due to cervical disc syndrome symptomatology, 
instead reporting only pain on motion, radicular-type 
symptoms with extreme motion, and difficulty in finding a 
comfortable position for his neck.  Based on the above the 
Board concludes that the overall level of impairment due to 
disc syndrome does not more nearly approximate the pronounced 
syndrome required for a higher evaluation under the former 
provisions of Diagnostic Code 5293.

As pertains to the revisions made to Diagnostic Code 5293, 
effective in September 2002, the Board emphasizes that the 
veteran has not alleged any incapacitating episodes, and the 
medical evidence does not support that he has experienced any 
incapacitating episodes of cervical spine disability or that 
he requires bed rest to treat his cervical symptoms.  Based 
on such the criteria for an increased rating under the 
revised code have not been met.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board has also considered whether the veteran would 
benefit from assignment of separate evaluations for the 
orthopedic and neurologic components of his cervical spine 
disability.  In this case the veteran has presented with 
complaints of pain on cervical spine motion as well as pain 
and numbness in the upper extremities.  

As discussed above, 30 percent is the maximum rating 
available based on cervical motion limitation.  With respect 
to the veteran's neurologic complaints, however, multiple 
examination reports note the absence of any objective 
evidence of radicular involvement of either upper extremity.  
Specifically, there is no objective evidence of atrophy, 
reflex changes, weakness, change in grip strength., 
impairment in sensation or other functional impairment of an 
upper extremity due to the service-connected disability.  
Rather, the medical evidence shows that the disability is 
manifested by functional impairment of the cervical spine 
with no functional impairment of either upper extremity.  

The Board notes that a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).  Consequently, if the 
orthopedic and neurologic components of the disability were 
separately rated, the neurologic components would be rated at 
the noncompensable level and the limitation of motion of the 
cervical spine would be rated at 30 percent.  Thus, it would 
not be to the veteran's advantage to separately rate these 
components of the disability.

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  As set out 
above, the veteran has indicated only that he missed several 
days from work during the last year he was employed.  He has 
also stated that he had to leave that employment due to his 
neck and right foot disabilities.  Statements from the 
veteran's employers, however, are consistent in showing that 
no concessions were made due to the veteran because of his 
cervical spine disability.  In addition, the record reflects 
that the veteran has not required hospitalization for this 
disability during the period pertinent to this claim.  
Moreover, the record does not show and the veteran has not 
alleged the existence of any unusual manifestations of the 
cervical spine disability.  In sum there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

TDIU

Legal Criteria

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  
The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

Analysis

Prior to March 17, 2003, the date the RO assigned a 40 
percent rating for the veteran's right foot disability, the 
veteran did not meet the schedular criteria for a TDIU under 
38 C.F.R. § 4.16(a).  Also, as discussed above, the veteran 
did not demonstrate unusual manifestations or circumstances 
warranting consideration of higher ratings for his right 
foot, cervical or scar disabilities, on an extra-schedular 
basis during the appeal.  

The Board has considered the veteran's contention that he has 
been unable to work due to service-connected disabilities 
since 1998, or even earlier, despite the percentages assigned 
to his disabilities.  The employment evidence obtained in the 
course of this appeal, however, does not support that 
assertion.  Such records reflect that the veteran was laid 
off, or that he quit for an unknown reason.  As noted above, 
the employment evidence specifically refutes the need for 
concessions based on any disability, and there is no 
employment or medical information documenting that the 
veteran had trouble performing his work duties due solely to 
any individual service-connected disability or the 
combination of his service-connected disabilities prior to 
March 17, 2003.  Rather, the evidence tends to show that the 
veteran was able to work without requiring special 
consideration and that he left his prior employment for 
reasons other than disability.

As recognized by the grant of a TDIU effective March 17, 
2003, the March 2003 VA examiners noted that the veteran 
required help lifting himself and would be unable to perform 
labor requiring prolonged standing or walking.  In April 
2003, a physician also noted that the veteran was confined to 
his wheelchair largely due to his service-connected foot 
disorder, whereas prior evidence had noted limitations due to 
the veteran's obesity.  The April 2003 addendum also noted 
that with factors such as the veteran's spinal disorder added 
to limitations caused by his foot disability, the veteran was 
unable to be employed.  This is the first competent evidence 
showing that the veteran's service-connected disabilities 
were of a severity to prevent any sort of gainful employment.  
In effect, the March 17, 2003, examination evidence supports 
the conclusion that the veteran's service-connected right 
foot and cervical spine disabilities prevented him from 
working.  The Board has considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against a finding that the veteran's service-
connected disabilities prevented him from working prior to 
March 17, 2003.  As such, that doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

ORDER

Entitlement to an increased rating for residuals of a right 
foot injury, evaluated as 10 percent disabling prior to April 
23, 2002, is denied.

Entitlement to an increased rating for residuals of a right 
foot injury, evaluated as 20 percent disabling from April 23, 
2002, through March 16, 2003, is denied.

Entitlement to an increased rating for residuals of a right 
foot injury, evaluated as 40 percent disabling, beginning 
March 17, 2003, is denied.

Entitlement to an increased rating for scars of the face and 
neck, currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased rating for donor site scar of the 
iliac crest, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
post-operative fusion of the cervical spine with degenerative 
disc disease prior to April 23, 2002, is denied.

Entitlement to an evaluation in excess of 40 percent for 
post-operative fusion of the cervical spine with degenerative 
disc disease, beginning April 23, 2002, is denied.

Entitlement to a TDIU prior to March 17, 2003, is denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

